Shepley, C. J. —
The suit has been commenced to recover for supplies furnished to David Robinson and wife. It is agreed', that Robinson had a legal settlement in Mt. Desert before that town was divided by the Act of June 3, 1848, and that he was not a pauper at that time, unless he became so by supplies furnished to. his son, who resided in his family, being non compos mentis, and more than twenty-one years of age. That son had been supported by the town for about five years, the father being poor, but having a little property.
*393It has been decided, that a non compos child residing in his father’s family, and more than twenty-one years of age, is not emancipated, and that, he will acquire a new settlement derived from the father, and by him gained after the child is of age. Upton v. Northbridge, 15 Mass. 237; Orford v. Rumney, 3 N. H. 331; Wiscasset v. Waldoboro’, 3 Greenl. 388.
The relations of a father to his minor children being in such cases continued, the obligations which arise out of them must be continued, and the father must be as liable to provide for such a child as he would be if he were under age.
Such being the relations and obligations of David Robinson to his non compos son, he must be regarded as a pauper by supplies furnished for the support of that son.

Defendants defaulted.

Tenney, Hathaway and Appleton, J. J., concurred.
Rice, J., dissented.